UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                              7/9/2021


  Angel Lozada,

                         Plaintiff,
                                                                     21-cv-864 (AJN)
               –v–
  Baychester Locksmiths, Inc., et al.,                                    ORDER

                         Defendants.




ALISON J. NATHAN, District Judge:

       The Court has been advised that the parties in this FLSA action have reached a

settlement. Pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure, if the

settlement is to take effect, the Court must first review and scrutinize the agreement to ensure

that it is fair. See Cheeks v. Freeport Pancake House, Inc., 796 F.3d 199, 206 (2d Cir. 2015).

See also Wolinsky v. Scholastic Inc., 900 F. Supp. 2d 332, 338 (S.D.N.Y. 2012). Accordingly,

on or before August 9, 2021, the parties must submit to the Court both the settlement agreement

and a joint letter explaining why the settlement should be approved. The parties’ submission

should contain the following:

       •   Discussion of the considerations detailed in Wolinksy, 900 F. Supp. 2d at 335–36.

       •   A description of the method used to calculate the settlement amounts.

       •   A list of the hours Plaintiff(s) worked and at what wages. This should be detailed

           enough enable the Court to follow the parties’ steps in calculating the settlement

           amounts. If the parties disagree on hours worked or wages owed, both parties’

           estimates should be included.
           •   Detailed billing records to support any request for attorneys’ fees, documenting the

               hours expended and the nature of the work done.

           •   If the proposed settlement contains a non-disparagement provision, authority and

               argument demonstrating that the proposed provision is fair and reasonable.


The parties are further advised that the Court will likely not approve settlement agreements that

contain a confidentiality provision or a general release from all liability.

           In an effort to achieve a faster disposition of this matter, it is hereby FURTHER

ORDERED that the parties must meet and confer to discuss whether they are willing to consent,

under 28 U.S.C. § 636(c), to conducting all further proceedings before the assigned Magistrate

Judge.

           If both parties consent to proceed before the Magistrate Judge, counsel shall file a fully

executed Notice, Consent, and Reference of a Civil Action to a Magistrate Judge form. 1 If the

Court approves that form, all further proceedings will then be conducted before the assigned

Magistrate Judge, rather than before the undersigned. Any appeal would be taken directly to the

U.S. Court of Appeals for the Second Circuit, as it would be if the consent form were not signed

and so-ordered.

           If either party does not consent to conducting all further proceedings before the assigned

Magistrate Judge, the parties must file a joint letter within one week of the date on which the

parties submit their settlement agreement advising the Court that the parties do not consent, but

without disclosing the identity of the party or parties who do not consent. The parties are free to

withhold consent without negative consequences.

           All upcoming conferences and deadlines in this case are adjourned sine die.


1
    The form is available at https://www.nysd.uscourts.gov/sites/default/files/2018-06/AO-3.pdf.


                                                           2
      SO ORDERED.


Dated: July 9, 2021             __________________________________
       New York, New York               ALISON J. NATHAN
                                      United States District Judge




                            3
